740 N.W.2d 569 (2007)
Raymond C. BENSE, Respondent,
v.
ALLIANCE SAVINGS COMPANY, and Missouri Employers Mutual Insurance, Relators, and
Joe's Trucking (Uninsured) and American Solutions Group, and
CentraCare Clinic, Little Falls Orthopedic, Little Falls Anesthesia, and St. Gabriel's Hospital, Intervenors, and
Special Compensation Fund, Respondent.
No. A07-1475.
Supreme Court of Minnesota.
October 31, 2007.
*570 Megan Elizabeth Burkhammer, St. Cloud, MN, for Respondent.
Rory H. Foley, Assistant Attorney General, St. Paul, MN, for Special Compensation Fund.
Cheryl A. Hood Langel, McCollum, Crowley, Moschet & Miller, Ltd., Minneapolis, MN, for Relator.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed July 6, 2007, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that [s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT:
/s/G. Barry Anderson
Associate Justice